Citation Nr: 1016047	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  94-44 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for varicose veins.  

2.  Entitlement to service connection for a bilateral knee 
disorder. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, 
from April to May 1979, and from January to September 1991.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Several of the issues on appeal, including service connection 
for varicose veins, pes planus, a bilateral knee disorder, 
and a low back disorder were denied by the Board in an 
October 1997 decision.  The Veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and the Board's decision was vacated pursuant 
to an August 1999 Order, following a Joint Motion for Remand 
and to Stay Further Proceedings.  The parties requested that 
the Court vacate the Board's October 1997 decision as to the 
issues of service connection for varicose veins, a bilateral 
knee disorder, and a low back disorder and remand the issues 
so that the Board could schedule the veteran for a hearing on 
appeal, obtain additional private medical records, and 
provide more specific reasons and basis for the denial of 
service connection.  The Court granted the Joint Motion and 
remanded the case to the Board.  The Court dismissed the 
issue relating to service connection for pes planus.

The Veteran testified at a hearing at the RO before a Member 
of the Board in June 2000.  While the Judge who presided over 
that hearing is no longer with the Board, the Veteran, in 
correspondence received by VA in February 2006, elected to 
continue appellate consideration without an additional 
hearing.  A transcript of the hearing is on file.

The case was remanded by the Board in November 2000. 

By decision dated in August 2006, the Board denied the issues 
of service connection for varicose veins of the left lower 
extremity and bilateral knee disorders.  The Veteran 
continued his appeal to the Court, and the Board's decision 
was vacated pursuant to a March 2008 Order, following a Joint 
Motion for Remand and to Stay Further Proceedings.  The Court 
granted the Joint Motion as to these issues and remanded the 
case to the Board. 

In a May 2008 decision, the Board again denied the issues of 
service connection for varicose veins and bilateral knee 
disorders.  The Veteran again continued his appeal to the 
Court.  In an August 2009 single judge memorandum decision, 
the Court vacated the May 2008 decision and remanded the 
appeal to the Board for action consistent with the decision.  
It has now been returned to the Board for further 
consideration.  

The Board notes that entitlement to service connection for 
lumboscral strain with L4 to L5 disc bulge and service 
connection for a postoperative left shoulder rotator cuff 
tear was established in an August 2009 rating decision.  This 
is considered a full grant of the benefits sought, and these 
issues are no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The August 2009 Court decision found, among other things, 
that the Board had failed to ensure compliance with the 
instructions of the November 2000 remand in regards to the 
Veteran's claims for service connection for varicose veins 
and bilateral knee disabilities.  Specifically, the Court 
noted that the remand had failed to provide the opinions as 
to the date of onset of the Veteran's disabilities and as to 
whether or not they were aggravated during any period of 
service.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a 
medical examination by a VA physician 
who specializes in peripheral vascular 
diseases, for the purpose of 
determining the nature and etiology of 
any existing disorder involving 
varicose veins.  The Veteran is hereby 
advised of the need for him to appear 
for such examination so that necessary 
medical data and opinions may be 
obtained.  Failure to appear without 
good cause will necessitate rating of 
his claim on the basis of the evidence 
of record by operation of 38 C.F.R. § 
3.655(b) (2009).  The claims folders 
must be made available to the examiner 
for review prior to any examination of 
the Veteran.

Such evaluation must encompass a 
detailed review of the Veteran's 
medical history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all diagnostic 
testing deemed necessary by the 
examiner.

In conjunction with such evaluation, 
the examining peripheral vascular 
disease specialist is asked to provide 
a professional opinion, with full 
supporting rationale, as to the 
following.  In the response provided by 
the physician, the italicized standards 
must be utilized.  Reasons and bases 
for each opinion should be provided.  
The examiner should comment on the 1979 
service treatment record and the August 
2000 private opinion that found that 
the varicose veins were exacerbated in 
service if his opinion is different and 
explain the reasoning.  If, for any 
opinion, the examiner finds that it 
cannot be expressed without resort to 
speculation, reasons and bases as to 
why this cannot be expressed should be 
provided, and the examiner should 
indicate whether or not there is any 
missing but obtainable evidence that 
might allow him to express the 
requested opinion. 

a.  Is there clear and unmistakable 
evidence (indisputable) that varicose 
veins of the left leg preexisted the 
Veteran's entrance into his first 
period of service?  If not, when did 
varicose veins of the left leg have its 
onset?

b.  With regard to varicose veins of 
the left leg, is it at least as likely 
as not (50 percent chance or greater) 
that there was a chronic increase in 
severity of any preexisting varicose 
veins of the left leg during the period 
of service from 1966 to 1968?  If so, 
is there clear and unmistakable 
evidence (indisputable) that any such 
increase was due to the natural 
progress of the condition or is it more 
likely due to an in-service occurrence 
or event?  If there was no chronic 
increase in severity please so 
indicate.

c.  With regard to the second period of 
service from April to May 1979, is it 
at least as likely as not that varicose 
veins of the left leg preexisted such 
service?  If so, is it at least as 
likely as not that there was a chronic 
increase in severity during service of 
the preexisting condition?  If such 
increase occurred, is there clear and 
unmistakable evidence (indisputable) 
that it was due to the natural progress 
of the condition or is it likely due to 
in-service occurrence or event?  If 
there was no increase in severity, 
please so indicate.

d.  With regard to the third period of 
service in 1991, is there clear and 
unmistakable evidence (indisputable) 
that varicose veins on the left 
preexisted such service?  If so, is it 
at least as likely as not that there 
was a chronic increase in severity 
during service of the preexisting 
condition?  If such increase occurred, 
is there clear and unmistakable 
evidence (indisputable) that it was due 
to the natural progress of the 
condition or was it due to in-service 
occurrence or event?  If there was no 
increase in severity, please so 
indicate.

e.  With regard to varicose veins of 
the right leg, are they found?  If so, 
when did they have its onset?  If 
present prior to the Veteran's first 
period of service, was there clear and 
unmistakable evidence (indisputable) of 
this?  If so, is it at least as likely 
as not that there was a chronic 
increase in service of any preexisting 
varicose veins on the right during this 
period of service?  Is there clear and 
unmistakable evidence (indisputable) 
that this was the result of the natural 
progress of the condition?

f.  With regard to varicose veins of 
the right leg, is it at least as likely 
as not that it had its onset prior to 
the veteran's second period of service 
from April to May 1979.  If so, is it 
at least as likely as not that there 
was a chronic increase in severity 
during service of the preexisting 
disability?  If so, is there clear and 
unmistakable evidence (indisputable) 
that any increase was due to the 
natural progress of the disability?

g.  Is there clear and unmistakable 
evidence (indisputable) that varicose 
veins of the right leg preexisted the 
period of service from January 1991 to 
September 1991?  If so, is it at least 
as likely as not that there was a 
chronic increase in severity during 
service of the preexisting disability?  
If so, is there clear and unmistakable 
evidence (indisputable) that any 
increase was due to the natural 
progress of the disability?

5.  In addition, the Veteran should 
also be afforded a VA medical 
examination by a physician in the 
specialty of orthopedics for the 
purpose of determining the correct 
diagnosis and date of onset of all 
existing knee disorders.  The claims 
folders must be made available to the 
examiner for review prior to any 
examination of the Veteran.

Such evaluation must encompass a 
detailed review of the Veteran's 
medical history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all diagnostic 
testing deemed necessary by the 
examiner to determine the full extent 
of all knee disabilities present.  All 
applicable diagnoses involving any 
disorder involving either knee must be 
fully set forth.  As well, the examiner 
must specify whether each such disorder 
is of an acquired nature or of a 
congenital or developmental origin.  
Also, the date of onset of each such 
disorder must be clearly specified to 
the extent feasible.

In conjunction with such evaluation, 
the examining orthopedist is asked to 
provide a professional opinion, with 
full supporting rationale, as to the 
following questions.  In the response 
provided by the physician, it is asked 
that the italicized standards must be 
utilized.  Reasons and bases for each 
opinion should be provided.  The 
examiner should comment on August 1991 
and April 1992 sick slips suggesting 
the Veteran suffered an in-service knee 
injury and the June and August 1991 
service treatment records describing 
recent exacerbations if these 
conclusions are different than his own.  
If, for any opinion, the examiner finds 
that it cannot be expressed without 
resort to speculation, reasons and 
bases as to why this cannot be 
expressed should be provided, and the 
examiner should indicate whether or not 
there is any missing but obtainable 
evidence that might allow him to 
express the requested opinion. 

a.  What is the correct diagnosis of 
any current knee disability?  Is it at 
least as likely as not (50 percent 
chance or greater) that any current 
disability of the veteran's knees had 
its onset during periods of service 
from May 1966 to May 1968 or from April 
1979 to May 1979?  If not, when did 
disabilities of each knee have their 
onset?  Is there clear and unmistakable 
evidence (indisputable) that any 
disability of the knee had its onset 
prior to the above referred to periods 
of service.  If so, is it at least as 
likely as not that there was a chronic 
increase in severity of each disability 
during the above referred to periods of 
service.  If so, is there clear and 
unmistakable evidence (indisputable) 
that any increase was due to the 
natural progress of the disability?

b.  Assuming for sake of argument that 
there is clear and unmistakable 
evidence (indisputable) that knee 
disorders pre-existed the Veteran's 
period of service from January to 
September 1991, is it at least as 
likely as not that there was a chronic 
increase during the period of service 
from January to September 1991 of the 
pre- existing knee disorders, and, if 
so, is there clear and unmistakable 
evidence (indisputable) that any 
increase was due to the natural 
progress of the disability?

6.  Following the completion of the 
foregoing actions, review the 
examination reports.  If the reports 
are not in complete compliance with the 
instructions provided above, 
appropriate action should be taken to 
return such examinations for any and 
all needed action.  All opinions must 
be expressed in the exact form that is 
requested.  

7.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


